Appeal from an order of the Supreme Court, Erie County *1352(Jeremiah J. Moriarty, III, J.), entered May 29, 2014. The order, among other things, denied defendants’ motion to set aside the finding of liability against defendant Suchitra Koneru, M.D.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1]). Present — Centra, J.P., Peradotto, Lindley, Valentino and Whalen, JJ.